Title: To Benjamin Franklin from the Comte de Barbançon, 8 February 1784
From: Barbançon, Augustin-Jean-Louis-Antoine du Prat, comte de
To: Franklin, Benjamin


          
            Monsieur,
            A Paris ce 8. fevrier 1784.
          
          Je regrette infiniment que la saison rigoureuse ou nous sommes me prive d’aller moi même vous prier d’agréer les assurances de ma reconnoissance. Vous avez bien voulu me faire passer par Caillot la lettre du Sr. Bertram; nous vous sommes redevables, Monsieur, de nouvelles richesses vegetales.
          Vous m’aviés flatté, la derniere fois que j’eus l’honneur de vous voir chez vous, que je pourrois vous être utile pour procurer à vos amis quelques espéces naturelles à notre climat, et dont vous ne jouissés pas encore à Philadelphie, je serais si jaloux de trouver une occasion de pouvoir vous être bon à quelque chose, que vous me permettrez, Monsieur, d’insister sur cet article.
          J’ai l’honneur d’être Monsieur Votre très humble et très obéissant serviteur
          
            Le Cte. de Barbançon
          
         
          Notation: Barbançon le Cte. De 8 Fevr. 1784.
        